Appeal by the defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered September 28, 1983, convicting him of unauthorized use of a vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues that the jury verdict finding him guilty of unauthorized use of a vehicle was against the weight of the evidence. Upon the exercise of our factual review power (see, CPL 470.15 [5]), we find that the evidence adduced at trial clearly established that the defendant, knowing that he did not have the consent of the vehicle’s owner, took the vehicle and operated it (see, Penal Law § 165.05). Mangano, J. P., Bracken, Lawrence and Spatt, JJ., concur.